     Case 2:17-cv-03844 Document 246 Filed 12/16/18 Page 1 of 4 PageID #: 1172



       IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
              DISTRICT OF WEST VIRGINIA AT CHARLESTON


PAMELA MAYHEW, BETSEY FARNSWORTH
on behalf of themselves and others
similarly situated,

        Plaintiffs,

v.                                                      CIVIL ACTION NO. 2:17-cv-03844

LOVED ONES IN HOME HEALTH CARE, LLC,
and DONNA SKEEN,

        Defendants.

          DEFENDANT LOVED ONES IN HOME CARE, LLC AND
                         DONNA SKEEN’S
       RESPONSE TO PLAINTIFFS’ MOTION TO ISSUE CLARIFYING
                            NOTICE

        The Plaintiff’s motion to send out a “clarifying notice” asks the Court to

participate in a vain waste time and postage because under 29 U.S.C. §§216 and

256, Civil Action 2:17-cv-3844 cited above is now a nullity. With regard to any

actual “clarifying notice,” undersigned counsel has little quarrel: As far as counsel

is concerned, Plaintiffs may send out the New York Phone Book so long as it does

not misstate the law.

        But, as regards the waste of time, as per Defendants’ motion to dismiss,

Document 237, the statute of limitations under §256 is calculated based on the date

the lead plaintiffs filed their consents to sue. Therefore, this case is over and awaits

only this Honorable Court’s order attesting to its demise.

                                          Page 1 of 4
  Case 2:17-cv-03844 Document 246 Filed 12/16/18 Page 2 of 4 PageID #: 1173



        Specifically, section 7 of the Portal-to-Portal Act of 1947, 29 U.S.C. § 256,

provides the black letter law that:


       [A]n action commenced . . . under the [FLSA] . . . , shall be
       considered to be commenced on the date when the complaint is filed;
       except that in the case of a collective or class action instituted under
       the [FLSA] . . . , it shall be considered to be commenced in the case
       of any individual claimant--

       (a) on the date when the complaint is filed, if he is specifically named
       as a party plaintiff in the complaint and his written consent to
       become a party plaintiff is filed on such date in the court in which
       the action is brought; or

       (b) if such written consent was not so filed or if his name did not
       so appear--on the subsequent date on which such written consent
       is filed in the court in which the action was commenced. [emphasis
       added.]

       The above section demonstrates the clear intent of Congress that Case

2:17-cv-3844 became a justiciable case only on the day on which the lead

plaintiffs filed their consents to sue. As a result of failing to file consents to

sue in the time window allowed by the Court’s scheduling order, namely

between March, 2018 and 1 June 2018, the statute of limitations has now run

on the claims adumbrated by the original complaint(s). Therefore, this case

is no more! It requires only a final order from the Court dismissing the case

from the docket of the court with prejudice.

               The Fourth Circuit has held that relief from bright line

requirements like statutes of limitation or filing deadlines is most

extraordinary and that “any invocation of equity to relieve the strict


                                           Page 2 of 4
  Case 2:17-cv-03844 Document 246 Filed 12/16/18 Page 3 of 4 PageID #: 1174



application of a statute of limitations must be guarded and infrequent, lest

circumstances of individualized hardship supplant the rules of clearly drafted

statutes.” Chao v. Virginia Dept. of Transp., 291 F. 3rd 276, 283 (2002)

quoting Harris v. Hutchinson, 209 F. 3d 325, 330 (4th Cir. 2000). Therefore,

it is the Plaintiffs who must show “good cause,” and not the lawyer, and

Plaintiffs have offered no “good cause” excuse other than a mistake by their

lawyer.

      Wherefore, Plaintiff prays that this Honorable Court dismiss this case

from the docket of the Court with prejudice.

                                                 Respectfully submitted,
                                                 Defendant, by counsel

/s/Richard Neely
Richard Neely (W. Va. State Bar # 2709)
Michael O. Callaghan
Charles W. Neely
NEELY & CALLAGHAN
159 Summers St.
Charleston, WV 25301-2134
304-343-6500
RNeely@NeelyCallaghan.com


                            CERTIFICATE OF SERVICE

I, Richard Neely, do hereby certify that on the 16th day of December, 2018, I caused the
foregoing Response to Plaintiffs’ Motion to Issue a Clarifying Statement to be served upon
the following counsel of record, namely:


Mark A. Toor, Esq.
10 Hale Street, Second Floor
Charleston, WV 25301


                                        Page 3 of 4
  Case 2:17-cv-03844 Document 246 Filed 12/16/18 Page 4 of 4 PageID #: 1175



John Hussell
Andrew L. Ellis
WOORTON, DAVIS, HUSSEL & ELLIS
P.O. Box. 3791
Charleston, WV 25339
Drew.ellis@WVdhe.com

by filing said motion electronically with the Clerk of the U.S. District Court who will
transmit the documents to counsel electronically using the CM/ECF filing system.

/s/Richard Neely




                                      Page 4 of 4
